                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JULIE HURON,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:17-3898

BOJANGLES’ INTERNATIONAL, LLC,
BOJANGLES’ RESTAURANTS INC.,
THE RUTHERFORD GROUP, LLC,
ESD ARCHITECTURE & INTERIOR DESIGN and
DEREK, INC.,

                              Defendants.

                         MEMORANDUM OPINION AND ORDER

               Pending before the Court is a Motion for Summary Judgment by Defendant The

Rutherford Group, LLC (hereinafter “Rutherford”), to which the Defendants Bojangles’

International LLC and Bojangles’ Restaurants, Inc. have joined. ECF No. 37 & 40. Upon

consideration of the parties’ arguments and for the following reasons, the Court DENIES, in part,

and GRANTS, in part, Rutherford’s motion.



               It is undisputed that, on or about September 25, 2016, Plaintiff Julie Huron was a

patron at a Bojangles restaurant that was franchised to Rutherford. Rutherford also owned and

occupied the premises. After eating inside the restaurant, 1 Plaintiff walked outside around 8:00

p.m., taking the same route she used when she entered. As she left, it was dusk, and she was



       1
        In her deposition, Plaintiff states she was inside the restaurant for approximately 35 to 45
minutes. Dep. of Julie Huron, Tr. at 30, ECF No. 37-1, at 4.
carrying a drink and a bag with food. She also was talking to her another individual. Although

Plaintiff acknowledges she traversed the curb between the parking lot/drive through lane onto the

sidewalk without difficulty when she entered the building, she claims she did not notice the change

of elevation when she left. As a result, when she stepped off the curb, she fell and broke both bones

in her lower leg. 2 Plaintiff underwent surgery and incurred approximately $78,000 in medical

costs. She then filed this action seeking compensatory, general, and punitive damages, insisting

the curb should have been painted a contrasting color to warn customers of the elevation change.

On the other hand, Rutherford argues that the curb’s elevation was open and obvious and,

therefore, it is entitled to summary judgment as a matter of law.



                 To obtain summary judgment, the moving party must show that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). In considering a motion for summary judgment, the Court will not “weigh

the evidence and determine the truth of the matter[.]” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986). Instead, the Court will draw any permissible inference from the underlying facts

in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587-88 (1986).



                 Although the Court will view all underlying facts and inferences in the light most

favorable to the nonmoving party, the nonmoving party nonetheless must offer some “concrete

evidence from which a reasonable juror could return a verdict in his [or her] favor[.]” Anderson,

477 U.S. at 256. Summary judgment is appropriate when the nonmoving party has the burden of



       2
           A video capturing the accident was submitted to and viewed by the Court. ECF No. 39.
                                                 -2-
proof on an essential element of his or her case and does not make, after adequate time for

discovery, a showing sufficient to establish that element. Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986). The nonmoving party must satisfy this burden of proof by offering more than a

mere “scintilla of evidence” in support of his or her position. Anderson, 477 U.S. at 252.



                 In this case, Plaintiff argues Defendants failed to exercise reasonable care and were

negligent by not painting the curb. “In order to establish a negligence claim in West Virginia, ‘[a]

plaintiff must prove by a preponderance of the evidence that the defendant owed a legal duty to

the plaintiff and that by breaching that duty the defendant proximately caused the injuries of the

plaintiff.’” Cline v. 7-Eleven, Inc., Civ. Act. No. 3:11–CV–102, 2012 WL 5471761, at *5 (N.D.

W. Va. Nov. 9, 2012) (citing Neely v. Belk, Inc., 668 S.E.2d 189, 197 (W. Va. 2008)). In 2013, the

West Virginia Supreme Court “abolish[ed] the open and obvious doctrine in premises liability

actions, [and stated] [t]he obviousness of a danger does not relieve an owner or possessor's duty

of care towards others, and does not preclude recovery by a plaintiff as a matter of law.” Hersh v.

E-T Enters., Ltd. P'ship, 752 S.E.2d 336, 342 (W. Va. 2013). In reaction, the West Virginia

Legislature statutorily reinstated the open and obvious rule in 2015 in West Virginia Code § 55-7-

28(a). 3 This provision provides:




       3
           Subsection (c) expressly states:

                         It is the intent and policy of the Legislature that this section
                 reinstates and codifies the open and obvious hazard doctrine in
                 actions seeking to assert liability against an owner, lessee or other
                 lawful occupant of real property to its status prior to the decision of
                 the West Virginia Supreme Court of Appeals in the matter of Hersh
                 v. E-T Enterprises, Limited Partnership, 232 W. Va. 305 (2013). In
                 its application of the doctrine, the court as a matter of law shall
                 appropriately apply the doctrine considering the nature and severity,
                                                   -3-
                         A possessor of real property, including an owner, lessee or
                 other lawful occupant, owes no duty of care to protect others against
                 dangers that are open, obvious, reasonably apparent or as well
                 known to the person injured as they are to the owner or occupant,
                 and shall not be held liable for civil damages for any injuries
                 sustained as a result of such dangers.

W. Va. Code § 55-7-28(a). Nevertheless, the West Virginia Supreme Court stated that this statute

does not abrogate the fact an owner or occupant of a premise still owes “‘an invited person the

duty to exercise ordinary care to keep and maintain the premises in a reasonably safe condition.’”

W. Liberty Univ. Bd. of Governors v. Lane, No. 16-0942, 2018 WL 300564, at *4 (W. Va. Jan. 5,

2018) (unpublished) (quoting Syl. Pt. 2, Burdette v. Burdette, 127 S.E.2d 249 (W. Va. 1962)). This

duty is not abrogated by the “open and obvious statute[.]”



                 Here, Rutherford argues not only that the curb was open and obvious, but that

Plaintiff also had actual knowledge of the curb because she admitted she saw it when she walked

to the building. Plaintiff said she did not have any difficulty entering the restaurant, and she left

using the same route she used when she entered. Therefore, Rutherford asserts that it cannot be

liable under the open and obvious doctrine and West Virginia Code § 55-7-28(a).



                 However, it is undisputed that, at the time of Plaintiff’s accident, the curb was not

painted. 4 Plaintiff represents, and it is evident in the video submitted to the Court, that both the

sidewalk and the parking lot/drive through lane are the same pale gray concrete color. In his expert



                 or lack thereof, of violations of any statute relating to a cause of
                 action.

W. Va. Code § 55-7-28(c).
       4
           Following this accident, the curb was painted.
                                                  -4-
report, Ronald W. Eck, P.E., Ph.D. opined to a reasonable degree of engineering certainty that the

lack of contrast and the only six-inch rise from the parking lot to the sidewalk made the change in

elevation difficult to detect. Report of Ronald W. Eck, P.E., Ph.D., at 4 (Feb. 16, 2018), ECF No.

45-1. Additionally, Dr. Eck stated that, even if Plaintiff stepped up onto the curb when she entered

the restaurant, “she would have forgotten that experience by the time she left the restaurant.” Id.

at 6. Based upon his review, Dr. Eck opined Plaintiff’s fall “was a direct result of improper design,

construction, inspection, maintenance of this curb/sidewalk interface and a failure to provide

warning of the hazard in contravention of accepted safety practices, principles and guidelines.” Id.



               Viewing this evidence in the light most favorable to Plaintiff and after watching the

video of the accident, the Court believes a jury could reasonably find that change in elevation

between the sidewalk and parking lot/drive through lane was not open and obvious. Therefore, the

Court DENIES Rutherford’s motion for summary judgment on this issue.



               Rutherford also argues, however, that it is entitled to summary judgment on

Plaintiff’s claim for punitive damages. Plaintiff failed to respond to this argument on summary

judgment. In a parallel motion in limine, Plaintiff’s only response is that she thinks the motion is

more appropriate as a motion for directed verdict. ECF No. 69. In order to survive summary

judgment, however, Plaintiff must offer some “concrete evidence from which a reasonable juror

could return a verdict in [her] favor[.]” Anderson, 477 U.S. at 256. Plaintiff has failed to do so with

respect to punitive damages. Therefore, the Court GRANTS summary judgment in favor of

Defendants on Plaintiff’s claim for punitive damages.




                                                 -5-
              Accordingly, for the foregoing reasons, the Court DENIES Rutherford’s summary

judgment motion with regard to liability under the open and obvious doctrine, but GRANTS the

motion with respect to punitive damages.



              The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                                  ENTER:       March 11, 2019




                                                  ROBERT C. CHAMBERS
                                                  UNITED STATES DISTRICT JUDGE




                                            -6-
